DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed May 18, 2022.  
	Claims 8-15 and 17-19 are currently pending and have been examined herein. 


Withdrawn Rejections
3. 	The rejections made under 35 USC 101, 112(b), 102, and 103 in the Office Action of January 25, 2022 are withdrawn in view of amendments made to the claims.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Overman on July 20, 2022.

5.	The claims have been amended as follows: 
18.	(Currently amended) The method of claim 15, wherein said assaying the rs7905446 single nucleotide polymorphism (SNP) is by 5’ exonuclease polymerase chain reaction, DNA sequencing, restriction fragment length polymorphism, chip hybridization or single base extension assay.

19. 	(Canceled) 

6.	The following is an examiner’s statement of reasons for allowance: 
	The prior art does not teach or suggest a method of treating a subject for a neuropsychiatric disorder by administering an effective amount of a selective serotonin reuptake inhibitor (SSRD), serotonin and norepinephrine reuptake inhibitor (SNRJ) or noradrenergic reuptake inhibitor (NARI) to the subject if a GG or GT genotype at rs7905446 is present; or,
administering an effective amount of a neuroactive compound other than SSRI, SNRI
or NARI to the subject if a TT genotype at rs7905446 is present.
	Additionally Claim 15 is drawn to a method of assaying single nucleotide
polymorphism (SNP) genotypes in a subject, wherein said subject has or is at risk of having a
neuropsychiatric disorder, said method consisting of assaying in a
biological sample from said subject (a) the genotype of a rs7905446 single nucleotide polymorphism (SNP) and (b) the genotype of one or more of a rs6583737, rs12254390, of rs111631884, rs 1935346, rs4262637, or rs7912164 single nucleotide polymorphism (SNP). In view of the closed claim language (the “consisting of”), the method cannot have any additional steps or assay any additional SNPs.  Even though the prior art discloses the recited SNPs in GenBanks dbSNP database (as evidenced by their rs numbers), the prior art does not teach or suggest a method of only assaying for the recited combinations of SNPs in a subject that has or is at risk of having a neuropsychiatric disorder. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634